DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
 
Claim Status
Claims 1, 3, 4, 7, 9, 10, 13, 15 and 16 are rejected under 35 USC § 103


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-10, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan; Nikhil Vikram et al. (US 20180300653 A1) [Srinivasan] in view of Zhu; Jianfang et al.  (US 20180293173 A1) [Zhu]  in view of ROSSMITH, Christopher Wayne et al. (WO 2017026931 A1) [ROSSMITH] in view of Burris; Thomas J. et al. (US 10423577 B2) [Burris]

Regarding claim 1 Srinivasan discloses A computer-implemented method for providing a byte addressable memory for a neural network, the method comprising steps of:
initiating reading and writing input-output (I/O) request of a file by a neural network application ([0027] “In response to a training request, the DML system 200 creates a new container from a container image. .. Once the scheduler has assigned a task to the computing resources, the DML system 200 may begin running the container configured to perform the task. .. The DML system 200 may create a specific directory for input data or may use a default "input" directory in the filesystem. .., the DML system 200 creates a directory for the output of the container”. In the art DML stand for distributed machine learning which by definition is a form of neural network application. Any application especially neural network application while executing will need to get data from memory, work on it  and modify it and return/write data back to memory and the data in non-volatile memory is stored as files. Hence requesting a read or write to a file may be the starting point of any application and especially any training application and most applications does not mention such fundamental steps).
accessing the file through a portable operating system interface (POSIX) APIs ([0033] “.., the DML system 200 includes an application program interface (API) that allows communication between the data sources 102, the administrator computing devices 104, and/or the client computing devices 106. .., the API may be a private API that only allows authorized computing devices to interact with the DML system. The API can be used to provide raw data 112 to a training container. Additionally or alternatively, the API can be used to provide input Communication between the data sources is analogous to accessing the file. Also the Portable Operating System Interface (POSIX) is a family of standards specified by the IEEE Computer Society for maintaining compatibility between operating systems. POSIX defines the application programming interface (API), along with command line shells and utility interfaces, for software compatibility with variants of Unix and other operating systems. The goal of this increasingly important standard is source-level portability of applications. Accessing file system through portable operating system interface is used in applications where memory access is needed and was used in many prior arts. Also using POSIX and abiding by the IEEE standards cannot be limited by any individual or entity as is attempted here).
[mapping the accessed file to a plurality of bytes of a primary memory unit by utilizing a plurality of load/store CPU instructions, wherein the primary memory unit is a persistent memory;
mapping the bytes to a secondary memory unit through a memory management unit (MMU), wherein the secondary memory unit is created from a persistent unit; 
transmitting a plurality of instructions to a persistent memory aware file system with the MMU mappings and then the instructions are transmitted to the persistent unit;
receiving the reading and writing input-output (I/O) request generated from the persistent unit by a Virtual Function I/O (VFIO) driver;
receiving the reading and writing input-output (I/O) request from the Virtual Function I/O (VFIO) driver by a direct memory access (DMA);] and

[receiving the reading and writing input-output (I/O) request from the direct memory access (DMA) by] one or more coprocessors selected from at least one of a graphics processing unit (GPU), a tensor processing unit (TPU), a field-programmable gate array (FPGA), and a combination thereof ([0020] “.. The DML system assigns the training container to one or more processors, where the processors can include special processors such as GPUs). ..”. [0091] “.. The processes and logic flows can also be performed by, and apparatus can also be implemented as, special purpose logic circuitry, e.g., an FPGA .. or an ASIC ..”), 

[wherein the persistent memory is configured for a file system using a fourth extended file system (ext4) to create a persistent memory file system on the memory device,]
wherein the neural network application, the portable 25operating system interface (POSIX) APIs, and the persistent memory are contained in a neural network container ([0029] “The DML system 200 further configures and/or customizes the model architecture in the container image using any relevant hyper parameters received in the training request, including the learning rate, the base learning rate modification function, and the number of iterations to perform. The DML system 200 may configure the model architecture with other additional or alternative hyper parameters as well. .. Once a training container completes the prescribed number of iterations, the training container stores the resultant model in its output directory. .. A training container may include additional metadata in its output directory, including the hyper parameters used to train the model. The combination of data stored in the output directory, as well as any metadata relating to the model, may be referred to as a model bundle. Upon completion of a training task, the DML system 200 may obtain the model bundle from the container and then store the model bundle in persistent memory of the DML system.” [0033] “.., the DML system 200 includes an application program interface ( API) that allows communication between the data sources 102, the administrator computing devices 104, and/or the client computing devices 106. ..The API can be used to provide raw data 112 to a training container…, the API can be used to provide input signals to a serving container..”. Examiner indicate that neural network application is a subset of machine learning applications and in machine learning application container is a term used to indicate a cluster of items that contained together to act as a model that can execute one instance of the learning process. Intel, has created an open-sourced project called Machine Learning Container Templates (MLT) which packages deep learning workloads into easy to deploy Docker containers for quick scaling on multiple devices via Kubernetes. They have handled all of the complex setup for users in advance to provide a great out of the box experience when developers are ready to deploy their custom deep learning model for distributed training. As explained earlier POSIX  is a family of standards specified by the IEEE Computer Society for maintaining compatibility between operating systems. POSIX defines the application programming interface (API). This art uses a machine learning container that uses persistent memory and uses API. Since POSIX is an IEEE standard for APIs, application may by default follow it without mentioning it. Allowing this limit will infringe all applications that uses API following IEEE standard. No one should have the right to infringe the use of IEEE standards because they are set to be followed. Similarly allowing this limit will infringe the use of newly invented persistent memory in neural network application where this invention should have the maximum benefit. This cannot and should not happen).
However, Srinivasan does not explicitly facilitate mapping the accessed file to a plurality of bytes of a primary memory unit by utilizing a plurality of load/store CPU instructions, and mapping the bytes to a secondary memory unit through a memory management unit (MMU), wherein the primary and secondary memory unit is created from a persistent unit and transmitting instructions to a persistent memory aware file system with the MMU.
Zhu discloses, mapping the accessed file to a plurality of bytes of a primary memory unit by utilizing a plurality of load/store CPU instructions, wherein the primary memory unit is a persistent memory ([0149] “.. Advantageously, some embodiments may provide a fast byte-addressable persistent storage media to support more demanding VR applications”. [0152] “Turning now to FIG. 8E, an electronic processing system 870 may include an application environment 871 communicatively coupled to a file system 872. The application environment 871 may directly access a byte-addressable, low latency, and high capacity persistent storage media 874. .. For example, an application running in the application environment 871 may use a memory mapped file API 877 to implement the method 840 (e.g. including loading in/out the high quality textures at 876). .., using the application direct mode may provide even better performance for loading high quality textures in real time ..”. Examiner indicates that in secondary storage device aka non-volatile memory information/data is stored as files so that they can be read back later. Traditionally, for an application to access the contents of the file, the file needed to be memory mapped. A memory-mapped file is a segment of virtual memory that has been assigned a direct byte-for-byte correlation with some portion of a file or file-like resource. This resource is typically a file that is physically present on disk, but can also be a device, shared memory object, or other resource that the operating system can reference through a file descriptor. Once present, this correlation between the file and the memory space permits applications to treat the mapped portion as if it were primary memory. With the advent of the byte addressable non-volatile memory (persistent memory), information is saved as file but can be addressed and accessed as bytes by applications using load/store memory instructions.  The disclosure shows that standard api file (855/865) or memory mapped file api (877) achieves the objective of reading files as bytes).
mapping the bytes to a secondary memory unit through a memory management unit (MMU), wherein the secondary memory unit is created from a persistent unit ([0088] “.., the accelerator integration circuit 436 includes a memory management unit (MMU) 439 for performing various memory management functions such as virtual-to-physical memory translations .. and memory access protocols for accessing system memory 441. The MMU 439 may also include a translation lookaside buffer (TLB) (not shown) for caching the virtual/effective to physical/real address translations..”. Mapping bytes is synonyms of mapping the address of the bytes. It is the primary function of memory management unit to handle/service memory access request from processing unit/device to secondary storage and part of that job needs mapping the address provided by processing unit/device to the one in secondary storage (virtual memory)); 
transmitting a plurality of instructions to a persistent memory aware file system with the MMU mappings and then the instructions are transmitted to the persistent unit ([0053] “.. Each cluster 214A-214N can communicate with the memory interface 218 through the memory crossbar 216 to read from or write to various external memory devices. .. the memory crossbar 216 has a connection to the memory interface 218 to communicate with the I/O unit 204, .., enabling the processing units within the different processing clusters 214A-214N to communicate with system memory or other memory that is not local to the parallel processing unit 202“. [0088] “.., the accelerator integration circuit 436 includes a memory management unit (MMU) 439 for performing various memory management functions such as virtual-to-physical memory translations .. and memory access protocols for accessing system memory 441. .., a cache 438 stores commands and data for efficient access by the graphics processing engines 431-432, N..”. [0198] “Thus, as each SM 1304 transmits a processed task to the work distribution crossbar 1308, ..The SM 1304 may also have access to a level two (L2) cache (not shown) via a memory management unit (MMU) 1310 and a level one point five (L1.5) cache 1306. The MMU 1310 may map virtual addresses to physical addresses. ..”   Examiner indicates that the standard protocol for memory access is - once address is mapped the contents pointed to by the address is transferred to/from processor from/to memory unit and is managed by MMU. The contents can be instruction or data or both. Section 0051-0053 quoted above describes the various memory accesses that is needed by the application and 0088 indicates the use of MMU to facilitate that transfer of data to/from memory). 
[receiving the reading and writing input-output (I/O) request generated from the persistent unit by a Virtual Function I/O (VFIO) driver;
receiving the reading and writing input-output (I/O) request from the Virtual Function I/O (VFIO) driver by a direct memory access (DMA); and

wherein the persistent memory is configured for a file system using a fourth extended file system (ext4) to create a persistent memory file system on the memory device, 
wherein the neural network application, the portable operating system interface (P0SIX) APis, and the persistent memory are contained in a neural network container, ]

wherein the neural network container receives a memory mapped library from the memory device to train and inference the neural network ([0169] ”Turning now to FIG. 10E, a parallel processor 1080 may be similarly configured as the parallel processor 200 from FIG. 2 .. the NVM 1071 may be configured as described above in connection with FIGS. 6 to 10C .. and the system 1070 may be configured with a memory mapper, memory mapped file API, ..”.  [0172] “Rather than having a small number of individual textures that are independently managed by the OS and the device driver, a mega-texture may be created by an application as a single large texture library that may include all the textures needed for the application. ..” [0188] “Additionally, ... Task specific gesture libraries or neural network machine learning could enable tool identification and feedback for a task. ..”. [0256] “.., the execution units in array 2108A-2108N execute an instruction set that includes native support for many standard 3D graphics shader instructions, such that shader programs from graphics libraries .. are executed with a minimal translation. ..”.  Examiner indicates that the training data for learning applications can be stored as a single large texture library, task specific gesture libraries or graphics libraries. These training data resides in NVM and are memory mapped for direct access by the application which could be a neural network application or any other learning/training application).

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Zhu’s system would have allowed Srinivasan to facilitate mapping the accessed file to a plurality of bytes utilizing a plurality of load/store CPU instructions, and mapping the bytes through a memory management unit (MMU), wherein the memory units are created from a persistent unit and transmitting instructions to a persistent memory aware file system with the MMU and using neural network container receiving memory mapped library. The motivation to combine is apparent in the Srinivasan’s reference, because byte-addressable persistent storage media is advantageously fast and the use of MMU is an widely adopted standard for easy data transfer to/from memory, and hence will make high data intensive neural network training faster with lesser error. The motivation to use the neural network container receiving memory mapped library would be to enable portability that is to enable running the model independently and asynchronously on any cluster of computers and will also enable successfully and consistently reproducing the development training setup on any cluster.

However, neither Srinivasan nor Zhu explicitly facilitate receiving the reading and writing input-output (I/O) request from the persistent unit through a Virtual Function I/O (VFIO) driver, receiving the reading and writing input-output (I/O) request from the Virtual Function 20I/O (VFIO) driver through a direct memory access (DMA), and receiving the reading and writing input-output (I/O) request from the direct memory access (DMA) through a memory pertaining to one or more coprocessors.
ROSSMITH discloses receiving the reading and writing input-output (I/O) request from the persistent unit through a Virtual Function I/O (VFIO) driver ([0008] “.. The kernel space comprises code for implementing a virtual function input/output, VFIO, an NIC driver; and [0014] “..The method further comprises, at the configuration agent translating the configuration control instructions to a form usable at a Virtual Function input/output, VFIO, and/or Network Interface Card, NIC, driver, and transferring the configuration control instructions to the VFIO and/or NIC driver”. The VFIO driver is an IOMMU/device agnostic framework for exposing direct device access to userspace, in a secure, IOMMU protected environment. In other words, this allows safe, non-privileged, userspace drivers. Virtual machines often make use of direct device access (“device assignment”) when configured for the highest possible I/O performance. From a device and host perspective, this simply turns the VM into a userspace driver, with the benefits of significantly reduced latency, higher bandwidth, and direct use of bare-metal device drivers. Some applications, particularly in the high performance computing field, also benefit from low-overhead, direct device access from userspace. Examples include network adapters (often non-TCP/IP based) and compute accelerators. Prior to VFIO, these drivers had to either go through the full development cycle to become proper upstream driver, be maintained out of tree, or make use of the UIO framework, which has no notion of IOMMU protection, limited interrupt support, and requires root privileges to access things like PCI configuration space. The VFIO driver framework intends to unify these, replacing both the KVM PCI specific device assignment code as well as provide a more secure, more featureful userspace driver environment than UIO).
receiving the reading and writing input-output (I/O) request from the Virtual Function 20I/O (VFIO) driver through a direct memory access (DMA) ( [0014] “..The method further comprises, at the configuration agent translating the configuration control instructions to a form usable at a Virtual Function input/output, VFIO, and/or Network Interface Card, NIC, driver, and transferring the configuration control instructions to the VFIO and/or NIC driver”.  [0023] “The data is transferred by means of Direct Memory Access. Direct memory access is a feature of computer systems which allows certain hardware systems to access main system memory independently of the central processing unit. .. Figure 2 is a schematic of an ”.  Reading/writing from/to memory i.e. communication with the storage hardware is a standard function of (DMA) and was well known at the time of this invention. Here is what Wikipedia says about DMA - Direct memory access (DMA) is a feature of computer systems that allows certain hardware subsystems to access main system memory (random-access memory), independent of the central processing unit (CPU).
Without DMA, when the CPU is using programmed input/output, it is typically fully occupied for the entire duration of the read or write operation, and is thus unavailable to perform other work. With DMA, the CPU first initiates the transfer, then it does other operations while the transfer is in progress, and it finally receives an interrupt from the DMA controller (DMAC) when the operation is done. This feature is useful at any time that the CPU cannot keep up with the rate of data transfer, or when the CPU needs to perform work while waiting for a relatively slow I/O data transfer. Many hardware systems use DMA, including disk drive controllers, graphics cards, network cards and sound cards. DMA is also used for intra-chip data transfer in multi-core processors. Computers that have DMA channels can transfer data to and from devices with much less CPU overhead than computers without DMA channels. Similarly, a processing element inside a multi-core processor can transfer data to and from its local memory without occupying its processor time, allowing computation and data transfer to proceed in parallel.
DMA can also be used for "memory to memory" copying or moving of data within memory. DMA can offload expensive memory operations, such as large copies or scatter-gather operations, from the CPU to a dedicated DMA engine. An implementation example is the I/O Acceleration Technology. DMA is of interest in network-on-chip and in-memory computing architectures.); and
receiving the reading and writing input-output (I/O) request from the direct memory access (DMA) through a memory pertaining to one or more coprocessors [selected from at least one of a graphics processing unit (GPU), a tensor processing unit (TPU), a field-programmable gate array (FPGA), and a combination thereof] ([0023] “The data is transferred by means of Direct Memory Access. Direct memory access is a feature of computer systems which allows certain hardware systems to access main system memory independently of the central processing unit. .. Figure 2 is a schematic of an architecture which uses DMA. With DMA the CPU offloads routine input/output instructions to a DMA module (6), controlled (7) by the CPU. The CPU provides the DMA with the addresses of the bytes to be transferred, the number of bytes and the destination addresses via an address bus (8). The CPU signals the DMA and is then able to carry on with other tasks whilst the DMA takes care of the input/output instructions. Bytes in the memory are obtained and transferred by allowing the DMA temporary control of the data bus (9)”.   All processors (CPUs) contain cache-memory inside it and any data received from external memory or written to external memory is saved/written in the cache. Hence the referenced art that uses a CPU also keeps a copy of the data in the cache as a standard function of the CPU's load/store (i.e. read/write operation. Also coprocessor is a processor with limited or less functionality).
[wherein the persistent memory is configured for a file system using a fourth extended file system (ext4) to create a persistent memory file system on the memory device]
wherein the direct memory access (DMA) allows an input/output (I/O) device to send or receive data directly to or from the primary memory unit ([0023] “The data is transferred by means of Direct Memory Access. Direct memory access is a feature of computer systems which allows certain hardware systems to access main system memory independently of the central ”.  Reading/writing from/to memory i.e. communication with the storage hardware is a standard function of (DMA) and was well known at the time of this invention. Here is what Wikipedia says about DMA - Direct memory access (DMA) is a feature of computer systems that allows certain hardware subsystems to access main system memory (random-access memory), independent of the central processing unit (CPU). So by using DMA Rossmith’s system allows an input/output (I/O) device to send or receive data directly to or from the memory units that includes any memory including primary memory).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because ROSSMITH’s system would have allowed  Srinivasan and Zhu to facilitate receiving the reading and writing input-output (I/O) request from the persistent unit through a Virtual Function I/O (VFIO) driver, receiving the reading and writing input-output (I/O) request from the Virtual Function 20I/O (VFIO) driver through a direct memory access (DMA), and receiving the reading and writing input-output (I/O) request from the direct memory access (DMA) through a memory pertaining to one or more coprocessors. The motivation to combine is apparent in the Srinivasan and Zhu’s reference, because VFIO driver accesses user space, in a secure, IOMMU protected environment. VFIO simply turns the VM into a user space driver, with the benefits of significantly reduced latency, higher bandwidth, and direct use of device drivers. DMA allows accessing system memory independent of the CPU and it frees up CPU time for 

However neither one of Srinivasan, Zhu or ROSSMITH explicitly facilitates, wherein the persistent memory is configured for a file system using a fourth extended file system (ext4) to create a persistent memory file system on the memory device.
Burris discloses, wherein the persistent memory is configured for a file system using a fourth extended file system (ext4) to create a persistent memory file system on the memory device ( (35)  “.. each storage artifact 128 can be a file contained in a hard drive or other type of non-volatile or persistent memory”. (36)   “Disk file systems .. can include, .., Unix file system (UFS), second extended file system (ext2), third extended file system (ext3), fourth extended file system (ext4), .., and the like”. The ext4 journaling file system or fourth extended filesystem is a journaling file system for Linux, developed as the successor to ext3. The ext4 was initially a series of backward-compatible extensions to ext3, many of them originally developed by Cluster File Systems for the Lustre file system between 2003 and 2006, meant to extend storage limits and add other performance improvements. However, other Linux kernel developers opposed accepting extensions to ext3 for stability reasons and proposed to fork the source code of ext3, rename it as ext4, and perform all the development there, without affecting the current ext3 users. This proposal was accepted, and on 28 June 2006, Theodore Ts'o, the ext3 maintainer, announced the new plan of development for ext4. A preliminary development version of ext4 was included in version 2.6.19 of the Linux kernel. On 11 October 2008, the patches that mark ext4 as stable code were merged in the Linux 2.6.28 source code repositories, denoting the end of the development phase and recommending ext4 adoption. Kernel 2.6.28, containing the ext4 filesystem, was finally released on 25 December 2008. On 15 January 2010, Google announced that it would upgrade its storage infrastructure from ext2 to ext4. On 14 December 2010, Google also announced it would use ext4, instead of YAFFS, on Android 2.3.).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Burris’s system would have allowed Srinivasan, Zhu, ROSSMITH and Burris to facilitate the persistent memory to be configured for a file system using a fourth extended file system (ext4) to create a persistent memory file system on the memory device. The motivation to combine is apparent in the Srinivasan, Zhu’s and ROSSMITH’s reference, because the fourth extended file system uses extents, i.e. a contiguous group of blocks, makes allocation storage much more efficient,  decreases a fragmentation, and allows for much larger files and volumes, the maximal file size in the Ext4 file system is 16 TB, whereas the maximum volume size in the Ext4 file system,  the Ext4 file system  is accomplished with some pre-allocation features, i.e. data blocks can be reserved, even if the data blocks are not used immediately, the Ext4 file system has delayed allocation feature that allows the actual writing of files being delayed until the last possible moment, which simultaneously increases the performance and decreases the fragmentation.
Filed: November 05, 2018 ROSSMITH discloses Attorney Docket No: PID-1607695wherein the direct memory access (DMA) allows an input/output (I/O) device to send or receive data directly to or from the primary memory unit ([0023] “The data is transferred by means of Direct Memory Access. Direct memory access is a feature of computer systems which allows certain hardware systems to access main system memory independently of the central processing unit. .. Figure 2 is a schematic of an architecture which uses DMA. With DMA the CPU offloads routine input/output instructions to a ”.  Reading/writing from/to memory i.e. communication with the storage hardware is a standard function of (DMA) and was well known at the time of this invention. Here is what Wikipedia says about DMA - Direct memory access (DMA) is a feature of computer systems that allows certain hardware subsystems to access main system memory (random-access memory), independent of the central processing unit (CPU).).
	
Regarding Claim 3, the combination of Srinivasan, Zhu, ROSSMITH and Burris  discloses, wherein the secondary memory unit is a memory driver (Zhu: [0150] “Turning now to FIG. 8C, an electronic processing system 850 may include an application environment 851 communicatively coupled to a file system 852. The file system 852 may use a storage class memory (SCM) disk driver 853 to access a byte-addressable, low latency, and high capacity persistent storage media 854. .., even with a file system and disk driver arrangement, the loading of high quality textures in real time may be fast enough for more demanding VR applications (e.g. much faster than HDD or NAND-based SSDs)”. Examiner indicates that rapt memory driver is interpreted as a memory driver and does what a device (memory) driver does. In computing, a device driver is a computer program that operates or controls a particular type of device that is attached to a computer. A driver provides a software interface to hardware devices, enabling operating systems and other computer programs to access hardware functions without needing to know precise details about the hardware being used. A driver communicates with the device through the computer bus or communications subsystem to which the hardware connects. When a calling program invokes a routine in the driver, the driver issues commands to the device. Once the device sends data back to the driver, the driver may invoke routines in the original calling program. Drivers are hardware dependent and operating-system-specific. They usually provide the interrupt handling required for any necessary asynchronous time-dependent hardware interface).

Regarding Claim 4, the combination of Srinivasan, Zhu, ROSSMITH and Burris discloses, wherein the memory driver creates a memory device in a host operating system (OS) (Zhu: [0172] “Rather than having a small number of individual textures that are independently managed by the OS and the device driver, a mega-texture may be created by an application as a single large texture library that may include all the textures needed for the application. The application may then manage the mega-texture itself to circumvent some overhead during run-time with the OS and the driver”. Examiner indicates that memory driver is one form of device driver where the device is memory. OS uses device drivers to access the device in general and OS uses memory driver to access the memory device. It is unclear what the applicant meant by ‘memory driver creates a memory device in OS’. Memory device is already present and the OS needs a driver to communicate with it).

Regarding claims 7, 9-10, these claims are system claims corresponding to the method claims 1, 3-4 and are rejected for the same reasons mutatis mutandis. 
Regarding claim 13, 15-16, these claims are device claims corresponding to the method claims 1, 3-4, and are rejected for the same reasons mutatis mutandis. 




Response to Arguments
Applicant's arguments filed on 04/01/2021 have been fully considered but they are not persuasive.
Applicant argues that Srinivasan does not teach a neural network application for initiating reading and writing input-output (I/0) request of a file because DML system used by Srinivasan is a distributed machine learning system and not a neural network application. 
Examiner disagrees. Neural Networks are essentially a part of Deep Learning, which in turn is a subset of Machine Learning. So, Neural Networks are nothing but a highly advanced application of Machine Learning that is now finding applications in many fields of interest. Srinivasan Fig 2A explains contents in DML system 200 that contains scheduler, container manager, storage/file system. Srinivasan discloses in [0027] that DML system identifies a computing system and assigns a training task and begins running the container to perform the training task which takes input data from the file system and outputs data to the file system i.e. the training task initiates/continues I/O operations to complete the training task. The training task constitutes the same thing as neural network application and it is part of the DML system.
Applicant argues that API in Srinivasan allows the communication between the data sources but POSIX API in the instant system defines an interface between programs and operating systems to access the file.  Thus Srinivasan does not teach POSIX API.
Examiner disagrees. As per Wikipedia definition, an application programming interface (API) is an interface that defines interactions between multiple software applications or mixed hardware-software intermediaries. Srinivasan discloses in section [0033] ‘… the DML system 200 includes an application program interface (API) that allows communication between The computing devices run operating systems and other programs and training container is also a program. Hence API in Srinivasan interfaces between application programs, operating systems, training programs and facilitates data movement/supply to various programs and data in Srinivasan’s DML system is stored in file system and involves accessing files.
Applicant argues that GPU and FPGA of Srinivasan cannot be equated with the Virtual Function I/O (VFIO) driver and direct memory access (DMA) respectively of the claimed limitations.
Examiner agrees and points out that the limitations ‘receiving the reading and writing input-output (I/O) request from the persistent unit through a Virtual Function I/O (VFIO) driver’ and ‘receiving the reading and writing input-output (I/O) request from the Virtual Function 20I/O (VFIO) driver through a direct memory access (DMA)’ were taught by Rossmith.
Applicant argued that examiner used Srinivasan paragraph [0029] to reject limitation wherein the persistent memory is configured for a file system using a fourth extended file system (ext4) to create a persistent memory file system on the memory device,’ and the paragraph does not reject the limitation. 
Examiner points out that the limitation quoted above was rejected using Burris paragraph 35 and 36. Regarding the second part of limitation about POSIX API examiner already addressed it above as part of response to a prior argument.
Applicant argues that the machine learning of Srinivasan cannot be broadly equated with the neural network application of the claimed limitations because the neural network application of the claimed invention is performing specific function with respect to the claimed invention.
Examiner disagrees. The wikipedia definition of machine learning is – ‘Machine learning (ML) is the study of computer algorithms that improve automatically through experience and by 
Applicant argues that Srinivasan is completely silent about mapping the bytes to a secondary memory unit through a memory management unit (MMU), wherein the secondary memory unit is created from a persistent unit and transmitting a plurality of instructions to a persistent memory aware file system with the MMU mappings.
Examiner agrees and points out that reference from Zhu not Srinivasan was used to reject the above limitation.




Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.S.H/Examiner, Art Unit 4192                                                                                                                                                                                                        
/SHAWN X GU/
Primary Examiner, AU2138